COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00401-CR


RONALD J. COLEMAN                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1301750R

                                    ----------

                         MEMORANDUM OPINION1

                                    ----------

      Appellant Ronald J. Coleman appeals from the trial court’s order denying

his postconviction motion for forensic DNA testing. We affirm.

      A jury convicted Coleman of one count of aggravated sexual assault of an

elderly or disabled person and one count of injury to a disabled person causing

bodily injury.   See Tex. Penal Code Ann. §§ 22.021(a)(2)(c), 22.04(f) (West


      1
       See Tex. R. App. P. 47.4.
Supp. 2016). This court affirmed his convictions. See Coleman v. State, No. 02-

13-00185-CR, 2014 WL 2809064, at *1 (Tex. App.—Fort Worth June 19, 2014,

pet. ref’d) (mem. op., not designated for publication).

      On April 24, 2015, Coleman filed a motion for forensic DNA testing

pursuant to Chapter 64 of the Texas Code of Criminal Procedure, asserting that

a medical examination had been conducted on the victim in his case, and that

physical evidence from that examination “may have been turned over to the

[p]rosecution for evidence.”    See Tex. Code Crim. Proc. Ann. art. 64.01(a-1)

(West Supp. 2016).      The State filed a response to Coleman’s motion and

attached the affidavits of Senora Spencer and Thomas A. Stimpson, who were

the property/evidence custodians for the Fort Worth Police Department’s property

room and crime lab, respectively. Both Spencer and Stimpson testified that their

respective agencies were “never in possession of any evidence” relating to

Coleman’s case. The State argued that because it did not have possession of

any physical evidence relating to Coleman’s case that might contain biological

material, the trial court should deny his motion.         See id. arts. 64.01(b),

64.03(a)(1) (West Supp. 2016). On September 18, 2015, the trial court signed

an order denying Coleman’s motion for testing because “no evidence containing

biological material exists in a condition making DNA testing possible.” Coleman




                                         2
filed a notice of appeal from the trial court’s order.2 See id. art. 64.05 (West

2006).

      Based on the record as recounted above, we conclude that the trial court

did not err by denying Coleman’s motion for forensic DNA testing. See generally

Reger v. State, 222 S.W.3d 510, 514 (Tex. App.—Fort Worth 2007, pet. ref’d)

(holding, in review of ruling on motion for forensic DNA testing, appellate court’s

standard is bifurcated), cert. denied, 552 U.S. 1117 (2008). A trial court may

order forensic DNA testing only if the statutory preconditions are met, and the

convicted person bears the burden to satisfy all preconditions. See Holberg v.

State, 425 S.W.3d 282, 284 (Tex. Crim. App. 2014); Wilson v. State, 185 S.W.3d
481, 484 (Tex. Crim. App. 2006) (op. on reh’g). One such precondition to testing

is the requirement that evidence that has a reasonable likelihood of containing

biological material exists.   See Tex. Code Crim. Proc. Ann. arts. 64.01(b),

64.03(a)(1)(A)(i) (West Supp. 2016). Here, the State notified the trial court that it

did not have any physical evidence relating to Coleman’s case that might contain

biological material. See id. art. 64.02(a)(2)(B) (West Supp. 2016). Coleman


      2
        Coleman did not file a brief. On multiple occasions, we notified him that
he had failed to file a brief in accordance with our rules. We also extended his
deadline to file a brief and warned him that his failure to do so would result in our
consideration of his appeal without briefing. When Coleman still did not file a
brief, we notified him that we would submit his appeal without briefs. See Tex.
Code Crim. Proc. Ann. art. 44.33(b) (West 2006); Tex. R. App. P. 38.8(b)(4).
See generally Sanchez v. State, 209 S.W.3d 117, 121 (Tex. Crim. App. 2006)
(noting courts of appeal may review unassigned error so long as the alleged error
was preserved in the trial court).


                                         3
failed to carry his burden to show such evidence was available for testing; thus,

the trial court did not err by denying his motion for forensic DNA testing.

See Bolden v. State, 112 S.W.3d 312, 313–14 (Tex. App.—Fort Worth 2003, pet.

ref’d).

          We affirm the trial court’s order.


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 29, 2016




                                               4